Exhibit 10.b.viii




MASCO CORPORATION
NON-EMPLOYEE DIRECTORS EQUITY PROGRAM
UNDER THE 2005 LONG TERM STOCK INCENTIVE PLAN




For purposes of this Program, an “Eligible Director” is any Director of Masco
Corporation (the “Company”) who is not an employee of the Company and who
receives a fee for services as a Director.


Section 1. Restricted Stock Award


(a) Each Eligible Director who is first elected or appointed to the Board after
December 4, 2007 shall receive, as of the date of such election or appointment,
an award of Restricted Stock equal to one-half of the annual retainer paid to
Eligible Directors in the year immediately prior to the award multiplied by
five; provided, that the amount of Restricted Stock awarded to any Eligible
Director who begins serving as a Director other than at the beginning of a
calendar year shall be prorated to reflect the partial service of the initial
year of the Director’s term, such proration to be effected in the initial
vesting. Awards of Restricted Stock hereunder shall vest in twenty percent
annual installments (disregarding fractional shares) on January 1 of each of the
five consecutive years following the year in which the award is made, and the
price of the Shares used in determining the number of Shares of Restricted Stock
which shall be issued to such Eligible Director shall be the fair market value
of the Shares as determined by the Board of Directors on the date on which such
Eligible Director is elected or appointed.
    
(b) Upon the full vesting of any initial award of Restricted Stock hereunder,
each Eligible Director shall receive an annual award of Restricted Stock valued
at one-half of the annual retainer. The number of Shares subject to such award
shall be determined generally in accordance with the provisions of Section 1(a);
provided, however, that the Board shall have sole discretion to adjust the
amount of retainer then to be paid in the form of Shares and the terms of any
such award of Shares. Except as the Board may otherwise determine, any increase
or decrease in an Eligible Director’s annual retainer during the period when
such Director has an outstanding award of Restricted Stock shall be implemented
by increasing or decreasing the cash portion of such Director’s retainer.


(c) Each Eligible Director shall be entitled to vote and receive dividends on
the unvested portion of his or her Restricted Stock, but will not be able to
obtain a stock certificate or sell, encumber or otherwise transfer such
Restricted Stock except in accordance with the terms of the 2005 Long Term Stock
Incentive Plan, as amended from time to time (the “2005 Plan”). If an Eligible
Director’s term of service as a Director is terminated for any reason other than
death or permanent and total disability or retirement on or after normal
retirement age as specified in the Company’s Corporate Governance Guidelines,
all shares of Restricted Stock theretofore awarded to the Eligible Director
which are still subject to restrictions shall upon such termination be forfeited
and transferred back to the Company; provided, however, that a pro rata portion
of the Restricted Stock which would have vested on January 1 of the year
following the year of the Eligible Director’s termination shall vest on the date
of termination, based upon the portion of the year during which the Eligible
Director served as a Director of the Company.


(d) Notwithstanding the foregoing or clause (f) below, if an Eligible Director
continues to hold an award of Restricted Stock following termination of service
as a Director (including retirement), the Shares of Restricted Stock which
remain subject to restrictions shall nonetheless be forfeited and transferred
back to the Company if the Board at any time thereafter determines that the
former Director has engaged in any activity detrimental to the interests of the
Company.


(e) If an Eligible Director’s term is terminated by reason of death or permanent
and total disability or if following retirement as a Director a former Director
continues to have rights under an Award of Restricted Stock and thereafter dies,
the restrictions contained in the Award shall lapse with respect to such
Restricted Stock.


(f) If an Eligible Director’s term is terminated by reason of retirement on or
after normal retirement age as specified in the Company’s Corporate Governance
Guidelines, the restrictions contained in the Award of Restricted Stock shall
continue to lapse in the same manner as though the term had not terminated.


(g) The provisions of Section 6(d)(v) of the 2005 Plan (acceleration) shall not
apply to awards of Restricted Stock to Eligible Directors.




Section 2. Stock Option Grant


(a) On the date of each of the Company’s annual stockholders meetings, each
person who is or becomes an Eligible Director on that date and whose service on
the Board will continue after such date shall be granted a Stock Option to
purchase 8,000 Shares.


(b) Stock Options granted under this program shall be non-qualified stock
options and shall have the following terms and conditions.


1. Term of Option. The term of the Stock Option shall be ten years from the date
of grant, subject to earlier termination in the event of termination of service
as an Eligible Director. If an Eligible Director’s term of service as a Director
is terminated for any reason other than death, the Director may thereafter
exercise the Stock Option as provided below, except that the Board may terminate
the unexercised portion of the Stock Option concurrently with or at any time
following termination if it shall determine that the former Director has engaged
in any activity detrimental to the interests of the Company. If an Eligible
Director’s term is terminated for any reason other than death or permanent and
total disability or retirement on or after normal retirement age as specified in
the Company’s Corporate Governance Guidelines, at a time when such Director is
entitled to exercise an outstanding Stock Option, then such Stock Option may be
exercised as to all or any of the Shares which the Eligible Director was
entitled to purchase at the date of termination until the earlier of (i) the
expiration of the original term, or (ii) one year after death. That portion of
the Stock Option not exercisable at the time of such termination shall be
forfeited and transferred back to the Company on the date of such termination.
If an Eligible Director’s term is terminated by reason of permanent and total
disability, any portion of a Stock Option that is not then exercisable shall
become fully exercisable and shall remain exercisable until the earlier of the
expiration of the original option term or one year after death. If an Eligible
Director retires from service as a Director on or after normal retirement age as
specified in the Company’s Corporate Governance Guidelines, such Stock Option
shall continue to become exercisable and shall remain exercisable in accordance
with its terms and the provisions of the 2005 Plan. If an Eligible Director
dies, all unexercisable installments of the Stock Option shall thereupon become
exercisable and at any time or times within one year after death such Stock
Option may be exercised as to all or any unexercised portion of the Stock
Option. Except as so exercised, such Stock Option shall expire at the end of
such period. Except as provided above, a Stock Option may be exercised only if
and to the extent such Stock Option was exercisable at the date of termination
of service as an Eligible Director, and a Stock Option may not be exercised at a
time when the Stock Option would not have been exercisable had the service as an
Eligible Director continued.


2. Exercisability. Subject to clause 1 above, each Stock Option shall vest and
become exercisable with respect to twenty percent of the underlying Shares on
each of the first five anniversaries of the date of grant, provided that the
optionee is an Eligible Director on such date.


Section 3. Non-Compete Provision


Each award of Restricted Stock and Stock Option granted hereunder shall contain
a provision whereby the award holder shall agree, in consideration for the award
and regardless of whether restrictions on shares of Restricted Stock have lapsed
or whether the Stock Option becomes exercisable or is exercised, as the case may
be, as follows:


(a) While the holder is a Director of the Company and for a period of one year
following the termination of such holder’s term as a Director of the Company,
other than a termination following a Change in Control, not to engage in, and
not to become associated in a “Prohibited Capacity” (as hereinafter defined)
with any other entity engaged in, any “Business Activities” (as hereinafter
defined) and not to encourage or assist others in encouraging any employee of
the Company or any of its subsidiaries to terminate employment or to become
engaged in any such Prohibited Capacity with an entity engaged in any Business
Activities. “Business Activities” shall mean the design, development,
manufacture, sale, marketing or servicing of any product or providing of
services competitive with the products or services of the Company or any
subsidiary at any time the award is outstanding, to the extent such competitive
products or services are distributed or provided either (1) in the same
geographic area as are such products or services of the Company or any of its
subsidiaries, or (2) to any of the same customers as such products or services
of the Company or any of its subsidiaries are distributed or provided.
“Prohibited Capacity” shall mean being associated with an entity as a director,
employee, consultant, investor or another capacity where (1) confidential
business information of the Company or any of its subsidiaries could be used in
fulfilling any of the holder’s duties or responsibilities with such other
entity, or (2) an investment by the award holder in such other entity represents
more than 1% of such other entity’s capital stock, partnership or other
ownership interests.


(b) Should the award holder either breach or challenge in judicial or
arbitration proceedings the validity of any of the restrictions contained in the
preceding paragraph, by accepting an award each award holder shall agree,
independent of any equitable or legal remedies that the Company may have and
without limiting the Company’s right to any other equitable or legal remedies,
to pay to the Company in cash immediately upon the demand of the Company (1) the
amount of income realized for income tax purposes from an award of Restricted
Stock and/or the exercise of a Stock Option, net of all federal, state and other
taxes payable on the amount of such income, but only to the extent such income
is realized from restrictions lapsing on shares or exercises occurring, as the
case may be, on or after the termination of the award holder’s term as a
Director of the Company or within the two year period prior to the date of such
termination, plus (2) all costs and expenses of the Company in any effort to
enforce its rights under this or the preceding paragraph. The Company shall have
the right to set off or withhold any amount owed to the award holder by the
Company or any of its subsidiaries or affiliates for any amount owed to the
Company by the award holder hereunder.


Section 4. Termination, Modification or Suspension


The Board of Directors may terminate, modify or suspend this Program at any time
as it may deem advisable.

































































